DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment received August 15, 2022 has been entered and carefully considered.   Claims 1, 3-14, and 17-20 are pending in the application.  The amendment made the claimed invention broader than the previously rejected claims; therefore, the examiner newly applies Broadest Reasonable Interpretations to the claimed invention(s).  The examiner further notes that the amendment was not previously required by the last office action (i.e., in order to overcome 112 rejection).

As a result of an interview/conversation between Mr. Dennis M O’connor and supervisory examiner Idriss Alrobaye on 4-7-2022, the examiner of record withdraws the Finality of the last Final Office action mailed 1/19/2022.  The examiner also notes that the last rejection (mailed 5/16/2022) was based on a completely different interpretation, as a whole, from the previous broadest reasonable interpretations applied in the previous office actions.   

Response to Arguments
Applicant's arguments filed 8/15/2020 have been fully considered but they are not persuasive.  In response to the newly amended claimed invention with arguments, the examiner applies new Broadest Reasonable Interpretations & new rejection details with new rationales.  More specifically, the examiner traverses the arguments presented on pages 6-7 of the amendment received 8-15-2022 (i.e., “the references do not disclose an input/output unit that adjusts the read-ahead size when a read request for the first data is received before the read-ahead operation being performed on the first data is completed”), and the detailed answers/reasons (i.e., the examiner’s responses the applicant’s arguments) of the examiner’s traversal will be detailed/included in the following art rejection teaching details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-14, and 17-20 re rejected under 35 U.S.C. 103 as being unpatentable over YANG (us 2014/0089745 a1 in view of Faith et al. (US 8,312,181 B1).
The examiner relies on the entire teachings of the YANG & Faith references for this rejection; therefore, the examiner advises the applicant to fully read & consider the entire teachings of the YANG & Faith references to better understand the examiner’s position for the current rejection.
The examiner notes that the teachings of the YANG & Faith references are closely related & directed to the same field of invention & endeavor of the present claimed invention (i.e., system/method for read-ahead operation in data processing systems).  Furthermore, the Yang reference clearly teaches and supports the well-known techniques, commonly practiced in the art/industry, of controlling size of the read-ahead data based on conditions related to read operations in data processing system. 
For the following discussions of the claimed invention, the following contents marked (i.e., […]) as [teaching contents of Faith reference], and the contents marked (i.e., <…>) as <teaching contents of YANG reference> as follows.
As in claim 1, the Faith & Yang references teach the claimed recitations---
(Original) A data processing system comprising [system of figure 2]: a storage unit [26 of figure 1]; and an input/output unit configured to perform a read-ahead operation on first data stored in the storage unit [column 2, starting line 64, “perform the I/O operations between the server 22, …, and the data storage device 26”] according to a read-ahead size [column 8, “Blockman/Readrequestsize” of (1.0) equation] & <par. 33-34, ”read performance may be improved …degraded by employing the read-ahead operation…selective use of read-ahead operation…improve read performance>, wherein the input/output unit adjusts the read-ahead size when a read request for the first data is received before the read-ahead operation being performed on the first data is completed [Figure 4, Column 6, starting line 50, “receives a read request from an application at 402…If the read request is not associated with an existing data stream, then the file system module starts a new data stream at 414 and issues an I/O command at 416 to retrieve or read the data, as requested by the read request   … At the same time, a service the determination module included in the read-ahead module identifies the time in servicing the particular read request at 418 {the examiner notes that the read request was received before the read-ahead module identification}; and column 5, starting line 12, dead line refers to a time limit at which read-ahead requests are to be issued…deadline may be calculated based on , in part, the rate of receipt of read requests…, as identified by the service time determination“, see also figure 2] emphasis added.  
As can be seen from the above detailed teachings, the YANG reference does not expressly disclose a recitation regarding “before the read-ahead operation being performed”; however, the Yang reference does motivate/teach the “trigger signal is selectively enabled according to a read condition of the mobile system depending on read condition…predetermined read condition … Based on the recognized read condition…before the read operation is required…, the size of the read-ahead condition of the mobile system is increased…decreased” [pars 32-34, emphasis added]; consequently, the Yang reference recognizes, teaches and motivates using the functionally equivalent teachings of the not expressly disclosed limitation of “before the read-ahead operation” in combination with read-ahead size operation. More importantly, in paragraph 34, the Yang reference teaches the size of read-ahead is increased (i.e., the before the read ahead operation, such as sequential reads) or decreased (i.e., after the read ahead operation, such as random reads), the Yang’s teachings clearly recognize/motivate the timing conditions (e.g., before & after) of read request & adjust the read-ahead sizes accordingly.
Furthermore, the Faith reference teaches, in figure 4 & accompanying description, column 6, starting line 50, the functional equivalent operation timings of the not expressly disclosed recitation regarding the before the read-ahead operation being performed, the receiving a “not associated read request” before a “read-ahead module” read-ahead request in combination with the teachings of figures 2-3  More specifically, the teachings of figure 2-3 & 4 with accompanying description, the “RATE DETERMINATION MODULE 208” & “SERVICE TIME DETERMINATNIO NMODULE 210” provides/teaches & motivates the functionally equivalent teachings of the operational timings of before the read-ahead operation being performed”, and the “DEADLINE CALCULATION MODULE 212” & “READ-AHEAD INITIATOR MODULE 214” provides/teaches & motivates the functionally equivalent teachings of the adjusting the read-ahead size of the recited claimed invention.  As can be seen from the above detailed teachings that are both directed to the same field of invention and endeavor, it would have been obvious to one having ordinary skill in the art to come up with the recited claimed invention by combining well-known respective teachings of the YANG (i.e., before or after receiving the read request and/or the teachings of the Faith references (after receiving the request) to come up with the recited claimed invention for the reasons stated above before the effective filing date of the present invention.

As in claim 3, the Faith & YANG references teach the claimed recitations---
3. (Original) The data processing system according to claim 1, wherein the input/output unit increases the read-ahead size and performs a subsequent read-ahead operation on second data according to the increased read-ahead size [column 8, “Blockman/Readrequestsize” of (1.0) equation used by the system of figures 1-2] & <figures 2, 3 &12-14 with accompanying descriptions, see also par. 34, “Based on the recognized read condition …the size of the read-ahead data may be increased”>.  
As can be seen from the above detailed teachings, the YANG reference does not expressly disclose a recitation regarding “before the read-ahead operation being performed”; however, the Yang reference does motivate/teach the “trigger signal is selectively enabled according to a read condition of the mobile system depending on read condition…predetermined read condition … Based on the recognized read condition…before the read operation is required…, the size of the read-ahead condition of the mobile system is increased…decreased” [pars 32-34, emphasis added]; consequently, the Yang reference recognizes, teaches and motivates using the functionally equivalent teachings of the not expressly disclosed limitation of “before the read-ahead operation” in combination with read-ahead size operation. More importantly, in paragraph 34, the Yang reference teaches the size of read-ahead is increased (i.e., the before the read ahead operation, such as sequential reads) or decreased (i.e., after the read ahead operation, such as random reads), the Yang’s teachings clearly recognize/motivate the timing conditions (e.g., before & after) of read request & adjust the read-ahead sizes accordingly.
Furthermore, the Faith reference teaches, in figure 4 & accompanying description, column 6, starting line 50, the functional equivalent operation timings of the not expressly disclosed recitation regarding the before the read-ahead operation being performed, the receiving a “not associated read request” before a “read-ahead module” read-ahead request in combination with the teachings of figures 2-3  More specifically, the teachings of figure 2-3 & 4 with accompanying description, the “RATE DETERMINATION MODULE 208” & “SERVICE TIME DETERMINATNIO NMODULE 210” provides/teaches & motivates the functionally equivalent teachings of the operational timings of before the read-ahead operation being performed”, and the “DEADLINE CALCULATION MODULE 212” & “READ-AHEAD INITIATOR MODULE 214” provides/teaches & motivates the functionally equivalent teachings of the adjusting the read-ahead size of the recited claimed invention.  As can be seen from the above detailed teachings that are both directed to the same field of invention and endeavor, it would have been obvious to one having ordinary skill in the art to come up with the recited claimed invention by combining well-known respective teachings of the YANG (i.e., before or after receiving the read request and/or the teachings of the Faith references (after receiving the request) to come up with the recited claimed invention for the reasons stated above before the effective filing date of the present invention.

As in claim 4, the Faith & YANG references teach the claimed recitations---
4. (Original) The data processing system according to claim 3, wherein when the input/output unit increases the read-ahead size, the read-ahead size is limited by a maximum read-ahead size, and wherein the maximum read-ahead size is a maximum size of data capable of being provided to the input/output unit by a plurality of memory devices included in the storage unit [column 8, starting line 46, “the size of existing blocks of data stored in cache is 512K…, the average size of blocks of data previously requested is 256K”, the examiner also notes that having limitations on design sizes are considered as one of the commonly known design criteria that are obvious system dependent design aspects to one having ordinary skill in the art] and respectively performing internal read operations in parallel [figure 1, (24) & column 3, starting line 56, “the client’s 24, are requesting data from data storage drive 26].  
As can be seen from the above detailed teachings, the YANG reference does not expressly disclose a recitation regarding “before the read-ahead operation being performed”; however, the Yang reference does motivate/teach the “trigger signal is selectively enabled according to a read condition of the mobile system depending on read condition…predetermined read condition … Based on the recognized read condition…before the read operation is required…, the size of the read-ahead condition of the mobile system is increased…decreased” [pars 32-34, emphasis added]; consequently, the Yang reference recognizes, teaches and motivates using the functionally equivalent teachings of the not expressly disclosed limitation of “before the read-ahead operation” in combination with read-ahead size operation. More importantly, in paragraph 34, the Yang reference teaches the size of read-ahead is increased (i.e., the before the read ahead operation, such as sequential reads) or decreased (i.e., after the read ahead operation, such as random reads), the Yang’s teachings clearly recognize/motivate the timing conditions (e.g., before & after) of read request & adjust the read-ahead sizes accordingly.
Furthermore, the Faith reference teaches, in figure 4 & accompanying description, column 6, starting line 50, the functional equivalent operation timings of the not expressly disclosed recitation regarding the before the read-ahead operation being performed, the receiving a “not associated read request” before a “read-ahead module” read-ahead request in combination with the teachings of figures 2-3  More specifically, the teachings of figure 2-3 & 4 with accompanying description, the “RATE DETERMINATION MODULE 208” & “SERVICE TIME DETERMINATNIO NMODULE 210” provides/teaches & motivates the functionally equivalent teachings of the operational timings of before the read-ahead operation being performed”, and the “DEADLINE CALCULATION MODULE 212” & “READ-AHEAD INITIATOR MODULE 214” provides/teaches & motivates the functionally equivalent teachings of the adjusting the read-ahead size of the recited claimed invention.  As can be seen from the above detailed teachings that are both directed to the same field of invention and endeavor, it would have been obvious to one having ordinary skill in the art to come up with the recited claimed invention by combining well-known respective teachings of the YANG (i.e., before or after receiving the read request and/or the teachings of the Faith references (after receiving the request) to come up with the recited claimed invention for the reasons stated above before the effective filing date of the present invention.

As in claim 5, the Faith & Yang references tech the claimed recitations---
5. (Original) The data processing system according to claim 4, wherein the maximum read-ahead size is a second maximum read-ahead size, wherein the input/output unit increases the read-ahead size up to a size limited by a first maximum read-ahead size when a read request for the first data is received after the read-ahead operation is completed, and wherein the second maximum read-ahead size is larger than the first maximum read-ahead size [column 8, starting line 46, “the size of existing blocks of data stored in cache is 512K…, the average size of blocks of data previously requested is 256K”].  
As can be seen from the above detailed teachings, the YANG reference does not expressly disclose a recitation regarding “before the read-ahead operation being performed”; however, the Yang reference does motivate/teach the “trigger signal is selectively enabled according to a read condition of the mobile system depending on read condition…predetermined read condition … Based on the recognized read condition…before the read operation is required…, the size of the read-ahead condition of the mobile system is increased…decreased” [pars 32-34, emphasis added]; consequently, the Yang reference recognizes, teaches and motivates using the functionally equivalent teachings of the not expressly disclosed limitation of “before the read-ahead operation” in combination with read-ahead size operation. More importantly, in paragraph 34, the Yang reference teaches the size of read-ahead is increased (i.e., the before the read ahead operation, such as sequential reads) or decreased (i.e., after the read ahead operation, such as random reads), the Yang’s teachings clearly recognize/motivate the timing conditions (e.g., before & after) of read request & adjust the read-ahead sizes accordingly.
Furthermore, the Faith reference teaches, in figure 4 & accompanying description, column 6, starting line 50, the functional equivalent operation timings of the not expressly disclosed recitation regarding the before the read-ahead operation being performed, the receiving a “not associated read request” before a “read-ahead module” read-ahead request in combination with the teachings of figures 2-3  More specifically, the teachings of figure 2-3 & 4 with accompanying description, the “RATE DETERMINATION MODULE 208” & “SERVICE TIME DETERMINATNIO NMODULE 210” provides/teaches & motivates the functionally equivalent teachings of the operational timings of before the read-ahead operation being performed”, and the “DEADLINE CALCULATION MODULE 212” & “READ-AHEAD INITIATOR MODULE 214” provides/teaches & motivates the functionally equivalent teachings of the adjusting the read-ahead size of the recited claimed invention.  As can be seen from the above detailed teachings that are both directed to the same field of invention and endeavor, it would have been obvious to one having ordinary skill in the art to come up with the recited claimed invention by combining well-known respective teachings of the YANG (i.e., before or after receiving the read request and/or the teachings of the Faith references (after receiving the request) to come up with the recited claimed invention for the reasons stated above before the effective filing date of the present invention.

As in claim 6, the Faith reference teaches the claimed recitations---
6. (Original) The data processing system according to claim 1, wherein the input/output unit stores a read-ahead trigger indication [column 7, starting line 29, “read-ahead module identifies the arrival time of this particular read request and stores it in a data structure] and a read-ahead size indication corresponding to the read- ahead size in a memory when performing the read-ahead operation [column 8, “Blockman/Readrequestsize” of (1.0) equation used by the system of figures 1-2], and performs a subsequent read- ahead operation on second data by referring to the read-ahead trigger indication and the read-ahead size indication in response to the read request for the first data [column 7, starting line 29, “read-ahead module identifies the arrival time of this particular read request and stores it in a data structure and column 8, “Blockman/Readrequestsize” of (1.0) equation used by the system of figures 1-2]. 
As can be seen from the above detailed teachings, the YANG reference does not expressly disclose a recitation regarding “before the read-ahead operation being performed”; however, the Yang reference does motivate/teach the “trigger signal is selectively enabled according to a read condition of the mobile system depending on read condition…predetermined read condition … Based on the recognized read condition…before the read operation is required…, the size of the read-ahead condition of the mobile system is increased…decreased” [pars 32-34, emphasis added]; consequently, the Yang reference recognizes, teaches and motivates using the functionally equivalent teachings of the not expressly disclosed limitation of “before the read-ahead operation” in combination with read-ahead size operation. More importantly, in paragraph 34, the Yang reference teaches the size of read-ahead is increased (i.e., the before the read ahead operation, such as sequential reads) or decreased (i.e., after the read ahead operation, such as random reads), the Yang’s teachings clearly recognize/motivate the timing conditions (e.g., before & after) of read request & adjust the read-ahead sizes accordingly.
Furthermore, the Faith reference teaches, in figure 4 & accompanying description, column 6, starting line 50, the functional equivalent operation timings of the not expressly disclosed recitation regarding the before the read-ahead operation being performed, the receiving a “not associated read request” before a “read-ahead module” read-ahead request in combination with the teachings of figures 2-3  More specifically, the teachings of figure 2-3 & 4 with accompanying description, the “RATE DETERMINATION MODULE 208” & “SERVICE TIME DETERMINATNIO NMODULE 210” provides/teaches & motivates the functionally equivalent teachings of the operational timings of before the read-ahead operation being performed”, and the “DEADLINE CALCULATION MODULE 212” & “READ-AHEAD INITIATOR MODULE 214” provides/teaches & motivates the functionally equivalent teachings of the adjusting the read-ahead size of the recited claimed invention.  As can be seen from the above detailed teachings that are both directed to the same field of invention and endeavor, it would have been obvious to one having ordinary skill in the art to come up with the recited claimed invention by combining well-known respective teachings of the YANG (i.e., before or after receiving the read request and/or the teachings of the Faith references (after receiving the request) to come up with the recited claimed invention for the reasons stated above before the effective filing date of the present invention.

As in claim 7, the Faith & YANG references teach the claimed recitations---
7. (Original) The data processing system according to claim 1, wherein the input/output unit starts the read-ahead operation before receiving the read request for the first data from a processing unit [column 7, starting line 60, “read-ahead requests are associated with prefetching data before the data is actually requested”], receives the first data from the storage unit and stores the first data in a memory by performing the read-ahead operation, and transmits the first data from the memory to the processing unit in response to the read request [column 6, starting line 4, “read-ahead module identifies the time of receipt of the data from the hard disk, and then calculates the service time by subtracting the time when the I/O command was transmitted from the time of receipt of the data from the hard disk”]
As can be seen from the above detailed teachings, the YANG reference does not expressly disclose a recitation regarding “before the read-ahead operation being performed”; however, the Yang reference does motivate/teach the “trigger signal is selectively enabled according to a read condition of the mobile system depending on read condition…predetermined read condition … Based on the recognized read condition…before the read operation is required…, the size of the read-ahead condition of the mobile system is increased…decreased” [pars 32-34, emphasis added]; consequently, the Yang reference recognizes, teaches and motivates using the functionally equivalent teachings of the not expressly disclosed limitation of “before the read-ahead operation” in combination with read-ahead size operation. More importantly, in paragraph 34, the Yang reference teaches the size of read-ahead is increased (i.e., the before the read ahead operation, such as sequential reads) or decreased (i.e., after the read ahead operation, such as random reads), the Yang’s teachings clearly recognize/motivate the timing conditions (e.g., before & after) of read request & adjust the read-ahead sizes accordingly.
Furthermore, the Faith reference teaches, in figure 4 & accompanying description, column 6, starting line 50, the functional equivalent operation timings of the not expressly disclosed recitation regarding the before the read-ahead operation being performed, the receiving a “not associated read request” before a “read-ahead module” read-ahead request in combination with the teachings of figures 2-3  More specifically, the teachings of figure 2-3 & 4 with accompanying description, the “RATE DETERMINATION MODULE 208” & “SERVICE TIME DETERMINATNIO NMODULE 210” provides/teaches & motivates the functionally equivalent teachings of the operational timings of before the read-ahead operation being performed”, and the “DEADLINE CALCULATION MODULE 212” & “READ-AHEAD INITIATOR MODULE 214” provides/teaches & motivates the functionally equivalent teachings of the adjusting the read-ahead size of the recited claimed invention.  As can be seen from the above detailed teachings that are both directed to the same field of invention and endeavor, it would have been obvious to one having ordinary skill in the art to come up with the recited claimed invention by combining well-known respective teachings of the YANG (i.e., before or after receiving the read request and/or the teachings of the Faith references (after receiving the request) to come up with the recited claimed invention for the reasons stated above before the effective filing date of the present invention.

As in claim 8, the Faith & YANG references teach the claimed recitations---
8. (Original) A data processing system comprising [system of figure 2]:: a storage unit; and an input/output unit configured to: [column 2, starting line 64, “perform the I/O operations between the server 22, …, and the data storage device 26”] store metadata in a memory when performing a read-ahead operation on first data stored in the storage unit [figure 4, column 7, starting line 29, “stores it in a data structure, such as table 500”], and perform a subsequent read-ahead operation on second data based on the metadata when a read request for the first data is received before the read-ahead operation is completed [column 5, starting line 12,  dead line refers to a time limit at which read-ahead requests are to be issued…deadline may be calculated based on , in part, the rate of receipt of read requests…, as identified by the service time determination “, see also figure 2]. 
As can be seen from the above detailed teachings, the YANG reference does not expressly disclose a recitation regarding “before the read-ahead operation being performed”; however, the Yang reference does motivate/teach the “trigger signal is selectively enabled according to a read condition of the mobile system depending on read condition…predetermined read condition … Based on the recognized read condition…before the read operation is required…, the size of the read-ahead condition of the mobile system is increased…decreased” [pars 32-34, emphasis added]; consequently, the Yang reference recognizes, teaches and motivates using the functionally equivalent teachings of the not expressly disclosed limitation of “before the read-ahead operation” in combination with read-ahead size operation. More importantly, in paragraph 34, the Yang reference teaches the size of read-ahead is increased (i.e., the before the read ahead operation, such as sequential reads) or decreased (i.e., after the read ahead operation, such as random reads), the Yang’s teachings clearly recognize/motivate the timing conditions (e.g., before & after) of read request & adjust the read-ahead sizes accordingly.
Furthermore, the Faith reference teaches, in figure 4 & accompanying description, column 6, starting line 50, the functional equivalent operation timings of the not expressly disclosed recitation regarding the before the read-ahead operation being performed, the receiving a “not associated read request” before a “read-ahead module” read-ahead request in combination with the teachings of figures 2-3  More specifically, the teachings of figure 2-3 & 4 with accompanying description, the “RATE DETERMINATION MODULE 208” & “SERVICE TIME DETERMINATNIO NMODULE 210” provides/teaches & motivates the functionally equivalent teachings of the operational timings of before the read-ahead operation being performed”, and the “DEADLINE CALCULATION MODULE 212” & “READ-AHEAD INITIATOR MODULE 214” provides/teaches & motivates the functionally equivalent teachings of the adjusting the read-ahead size of the recited claimed invention.  As can be seen from the above detailed teachings that are both directed to the same field of invention and endeavor, it would have been obvious to one having ordinary skill in the art to come up with the recited claimed invention by combining well-known respective teachings of the YANG (i.e., before or after receiving the read request and/or the teachings of the Faith references (after receiving the request) to come up with the recited claimed invention for the reasons stated above before the effective filing date of the present invention.

As in claim 9, the Faith & YANG references teach the claimed recitations---
9. (Original) The data processing system according to claim 8, wherein the metadata includes a read-ahead trigger [column 5, starting line 5, “tracking when an I/O command is issued and when that I/O command is successfully completed…”service time””; and starting line 49, “tracking when an I/O command is issued and when that I/O command is successfully completed”] & <par. 33-34, ”read performance may be improved …degraded by employing the read-ahead operation…selective use of read-ahead operation…improve read performance>,, and wherein the input/output unit determines, by checking the read-ahead trigger [figure 4, column 7, starting line 29, “stores it in a data structure, such as table 500”], that the read- ahead operation is not completed when the read request is received before the first data is stored in the memory [column 6, starting line 19, timing of the issuance of read-ahead requests are is based on the calculated deadline…the read-ahead requests may be issued at the deadline…the read-ahead requests may be issued before the deadline].
As can be seen from the above detailed teachings, the YANG reference does not expressly disclose a recitation regarding “before the read-ahead operation being performed”; however, the Yang reference does motivate/teach the “trigger signal is selectively enabled according to a read condition of the mobile system depending on read condition…predetermined read condition … Based on the recognized read condition…before the read operation is required…, the size of the read-ahead condition of the mobile system is increased…decreased” [pars 32-34, emphasis added]; consequently, the Yang reference recognizes, teaches and motivates using the functionally equivalent teachings of the not expressly disclosed limitation of “before the read-ahead operation” in combination with read-ahead size operation. More importantly, in paragraph 34, the Yang reference teaches the size of read-ahead is increased (i.e., the before the read ahead operation, such as sequential reads) or decreased (i.e., after the read ahead operation, such as random reads), the Yang’s teachings clearly recognize/motivate the timing conditions (e.g., before & after) of read request & adjust the read-ahead sizes accordingly.
Furthermore, the Faith reference teaches, in figure 4 & accompanying description, column 6, starting line 50, the functional equivalent operation timings of the not expressly disclosed recitation regarding the before the read-ahead operation being performed, the receiving a “not associated read request” before a “read-ahead module” read-ahead request in combination with the teachings of figures 2-3  More specifically, the teachings of figure 2-3 & 4 with accompanying description, the “RATE DETERMINATION MODULE 208” & “SERVICE TIME DETERMINATNIO NMODULE 210” provides/teaches & motivates the functionally equivalent teachings of the operational timings of before the read-ahead operation being performed”, and the “DEADLINE CALCULATION MODULE 212” & “READ-AHEAD INITIATOR MODULE 214” provides/teaches & motivates the functionally equivalent teachings of the adjusting the read-ahead size of the recited claimed invention.  As can be seen from the above detailed teachings that are both directed to the same field of invention and endeavor, it would have been obvious to one having ordinary skill in the art to come up with the recited claimed invention by combining well-known respective teachings of the YANG (i.e., before or after receiving the read request and/or the teachings of the Faith references (after receiving the request) to come up with the recited claimed invention for the reasons stated above before the effective filing date of the present invention.

As in claim 10, the Faith & YANG references teach the claimed recitations---
10. (Original) The data processing system according to claim 8, wherein the metadata includes a read-ahead size, and wherein, when the read request is received from the processing unit before the read-ahead operation is completed, the input/output unit increases the read-ahead size and performs the subsequent read-ahead operation based on the increased read-ahead size [column 8, “Blockman/Readrequestsize” of (1.0) equation used by the system of figures 1-2] & <figures 2, 3 &12-14 with accompanying descriptions, see also par. 34, “Based on the recognized read condition …the size of the read-ahead data bay be increased”>.  	
As can be seen from the above detailed teachings, the YANG reference does not expressly disclose a recitation regarding “before the read-ahead operation being performed”; however, the Yang reference does motivate/teach the “trigger signal is selectively enabled according to a read condition of the mobile system depending on read condition…predetermined read condition … Based on the recognized read condition…before the read operation is required…, the size of the read-ahead condition of the mobile system is increased…decreased” [pars 32-34, emphasis added]; consequently, the Yang reference recognizes, teaches and motivates using the functionally equivalent teachings of the not expressly disclosed limitation of “before the read-ahead operation” in combination with read-ahead size operation. More importantly, in paragraph 34, the Yang reference teaches the size of read-ahead is increased (i.e., the before the read ahead operation, such as sequential reads) or decreased (i.e., after the read ahead operation, such as random reads), the Yang’s teachings clearly recognize/motivate the timing conditions (e.g., before & after) of read request & adjust the read-ahead sizes accordingly.
Furthermore, the Faith reference teaches, in figure 4 & accompanying description, column 6, starting line 50, the functional equivalent operation timings of the not expressly disclosed recitation regarding the before the read-ahead operation being performed, the receiving a “not associated read request” before a “read-ahead module” read-ahead request in combination with the teachings of figures 2-3  More specifically, the teachings of figure 2-3 & 4 with accompanying description, the “RATE DETERMINATION MODULE 208” & “SERVICE TIME DETERMINATNIO NMODULE 210” provides/teaches & motivates the functionally equivalent teachings of the operational timings of before the read-ahead operation being performed”, and the “DEADLINE CALCULATION MODULE 212” & “READ-AHEAD INITIATOR MODULE 214” provides/teaches & motivates the functionally equivalent teachings of the adjusting the read-ahead size of the recited claimed invention.  As can be seen from the above detailed teachings that are both directed to the same field of invention and endeavor, it would have been obvious to one having ordinary skill in the art to come up with the recited claimed invention by combining well-known respective teachings of the YANG (i.e., before or after receiving the read request and/or the teachings of the Faith references (after receiving the request) to come up with the recited claimed invention for the reasons stated above before the effective filing date of the present invention.

As in claim 11, the Faith & YANG references teach the claimed recitations---
11. (Original) The data processing system according to claim 10, wherein the input/output unit increases the read-ahead size up to a size limited by a maximum read-ahead size, and wherein the maximum read-ahead size is a maximum size of data capable of being outputted to the input/output unit by a plurality of nonvolatile memory devices included in the storage unit and respectively performing internal read operations in parallel [teachings of the claim 4 are similarly applied].   
As can be seen from the above detailed teachings, the YANG reference does not expressly disclose a recitation regarding “before the read-ahead operation being performed”; however, the Yang reference does motivate/teach the “trigger signal is selectively enabled according to a read condition of the mobile system depending on read condition…predetermined read condition … Based on the recognized read condition…before the read operation is required…, the size of the read-ahead condition of the mobile system is increased…decreased” [pars 32-34, emphasis added]; consequently, the Yang reference recognizes, teaches and motivates using the functionally equivalent teachings of the not expressly disclosed limitation of “before the read-ahead operation” in combination with read-ahead size operation. More importantly, in paragraph 34, the Yang reference teaches the size of read-ahead is increased (i.e., the before the read ahead operation, such as sequential reads) or decreased (i.e., after the read ahead operation, such as random reads), the Yang’s teachings clearly recognize/motivate the timing conditions (e.g., before & after) of read request & adjust the read-ahead sizes accordingly.
Furthermore, the Faith reference teaches, in figure 4 & accompanying description, column 6, starting line 50, the functional equivalent operation timings of the not expressly disclosed recitation regarding the before the read-ahead operation being performed, the receiving a “not associated read request” before a “read-ahead module” read-ahead request in combination with the teachings of figures 2-3  More specifically, the teachings of figure 2-3 & 4 with accompanying description, the “RATE DETERMINATION MODULE 208” & “SERVICE TIME DETERMINATNIO NMODULE 210” provides/teaches & motivates the functionally equivalent teachings of the operational timings of before the read-ahead operation being performed”, and the “DEADLINE CALCULATION MODULE 212” & “READ-AHEAD INITIATOR MODULE 214” provides/teaches & motivates the functionally equivalent teachings of the adjusting the read-ahead size of the recited claimed invention.  As can be seen from the above detailed teachings that are both directed to the same field of invention and endeavor, it would have been obvious to one having ordinary skill in the art to come up with the recited claimed invention by combining well-known respective teachings of the YANG (i.e., before or after receiving the read request and/or the teachings of the Faith references (after receiving the request) to come up with the recited claimed invention for the reasons stated above before the effective filing date of the present invention.

As in claim 12, the Faith & YANG references teach the claimed recitations---
12. (Original) The data processing system according to claim 11, wherein the maximum read-ahead size is a second maximum read-ahead size, wherein the input/output unit increases the read-ahead size up to a size limited by a first maximum read-ahead size when the read request is received after the read- ahead operation is completed, and wherein the second maximum read-ahead size is larger than the first maximum read-ahead size [teachings of the claim 5 are similarly applied].   
As can be seen from the above detailed teachings, the YANG reference does not expressly disclose a recitation regarding “before the read-ahead operation being performed”; however, the Yang reference does motivate/teach the “trigger signal is selectively enabled according to a read condition of the mobile system depending on read condition…predetermined read condition … Based on the recognized read condition…before the read operation is required…, the size of the read-ahead condition of the mobile system is increased…decreased” [pars 32-34, emphasis added]; consequently, the Yang reference recognizes, teaches and motivates using the functionally equivalent teachings of the not expressly disclosed limitation of “before the read-ahead operation” in combination with read-ahead size operation. More importantly, in paragraph 34, the Yang reference teaches the size of read-ahead is increased (i.e., the before the read ahead operation, such as sequential reads) or decreased (i.e., after the read ahead operation, such as random reads), the Yang’s teachings clearly recognize/motivate the timing conditions (e.g., before & after) of read request & adjust the read-ahead sizes accordingly.
Furthermore, the Faith reference teaches, in figure 4 & accompanying description, column 6, starting line 50, the functional equivalent operation timings of the not expressly disclosed recitation regarding the before the read-ahead operation being performed, the receiving a “not associated read request” before a “read-ahead module” read-ahead request in combination with the teachings of figures 2-3  More specifically, the teachings of figure 2-3 & 4 with accompanying description, the “RATE DETERMINATION MODULE 208” & “SERVICE TIME DETERMINATNIO NMODULE 210” provides/teaches & motivates the functionally equivalent teachings of the operational timings of before the read-ahead operation being performed”, and the “DEADLINE CALCULATION MODULE 212” & “READ-AHEAD INITIATOR MODULE 214” provides/teaches & motivates the functionally equivalent teachings of the adjusting the read-ahead size of the recited claimed invention.  As can be seen from the above detailed teachings that are both directed to the same field of invention and endeavor, it would have been obvious to one having ordinary skill in the art to come up with the recited claimed invention by combining well-known respective teachings of the YANG (i.e., before or after receiving the read request and/or the teachings of the Faith references (after receiving the request) to come up with the recited claimed invention for the reasons stated above before the effective filing date of the present invention.

As in claim 13, the Faith & YANG references teach the claimed recitations---
13. (Original) The data processing system according to claim 8, wherein the input/output unit starts the read-ahead operation before receiving the read request from a processing unit, receives the first data from the storage unit and stores the first data in the memory by performing the read- ahead operation, and transmits the first data from the memory to the processing unit in response to the read request [teachings of the claim 7 are similarly applied].  
As can be seen from the above detailed teachings, the YANG reference does not expressly disclose a recitation regarding “before the read-ahead operation being performed”; however, the Yang reference does motivate/teach the “trigger signal is selectively enabled according to a read condition of the mobile system depending on read condition…predetermined read condition … Based on the recognized read condition…before the read operation is required…, the size of the read-ahead condition of the mobile system is increased…decreased” [pars 32-34, emphasis added]; consequently, the Yang reference recognizes, teaches and motivates using the functionally equivalent teachings of the not expressly disclosed limitation of “before the read-ahead operation” in combination with read-ahead size operation. More importantly, in paragraph 34, the Yang reference teaches the size of read-ahead is increased (i.e., the before the read ahead operation, such as sequential reads) or decreased (i.e., after the read ahead operation, such as random reads), the Yang’s teachings clearly recognize/motivate the timing conditions (e.g., before & after) of read request & adjust the read-ahead sizes accordingly.
Furthermore, the Faith reference teaches, in figure 4 & accompanying description, column 6, starting line 50, the functional equivalent operation timings of the not expressly disclosed recitation regarding the before the read-ahead operation being performed, the receiving a “not associated read request” before a “read-ahead module” read-ahead request in combination with the teachings of figures 2-3  More specifically, the teachings of figure 2-3 & 4 with accompanying description, the “RATE DETERMINATION MODULE 208” & “SERVICE TIME DETERMINATNIO NMODULE 210” provides/teaches & motivates the functionally equivalent teachings of the operational timings of before the read-ahead operation being performed”, and the “DEADLINE CALCULATION MODULE 212” & “READ-AHEAD INITIATOR MODULE 214” provides/teaches & motivates the functionally equivalent teachings of the adjusting the read-ahead size of the recited claimed invention.  As can be seen from the above detailed teachings that are both directed to the same field of invention and endeavor, it would have been obvious to one having ordinary skill in the art to come up with the recited claimed invention by combining well-known respective teachings of the YANG (i.e., before or after receiving the read request and/or the teachings of the Faith references (after receiving the request) to come up with the recited claimed invention for the reasons stated above before the effective filing date of the present invention.

As in claim 14, the Faith & YANG references teach the claimed recitations---
14. (Original) A method for operating a data processing system including a storage unit and an input/output unit [operation of figures 1-2 system], the method comprising: performing a read-ahead operation on first data stored in the storage unit [figure 2 (206) with accompanying description]; increasing a read-ahead size up to a [teachings of the claims 4 & 5 are similarly applied], a first maximum read-ahead size being increased up to a first maximum read-ahead size when read request for the first data is received after the read-ahead operation on the first data is completed [teachings of claims 4 & 5 are similarly applied].  

As can be seen from the above detailed teachings, the YANG reference does not expressly disclose a recitation regarding “before the read-ahead operation being performed”; however, the Yang reference does motivate/teach the “trigger signal is selectively enabled according to a read condition of the mobile system depending on read condition…predetermined read condition … Based on the recognized read condition…before the read operation is required…, the size of the read-ahead condition of the mobile system is increased…decreased” [pars 32-34, emphasis added]; consequently, the Yang reference recognizes, teaches and motivates using the functionally equivalent teachings of the not expressly disclosed limitation of “before the read-ahead operation” in combination with read-ahead size operation. More importantly, in paragraph 34, the Yang reference teaches the size of read-ahead is increased (i.e., the before the read ahead operation, such as sequential reads) or decreased (i.e., after the read ahead operation, such as random reads), the Yang’s teachings clearly recognize/motivate the timing conditions (e.g., before & after) of read request & adjust the read-ahead sizes accordingly.
Furthermore, the Faith reference teaches, in figure 4 & accompanying description, column 6, starting line 50, the functional equivalent operation timings of the not expressly disclosed recitation regarding the before the read-ahead operation being performed, the receiving a “not associated read request” before a “read-ahead module” read-ahead request in combination with the teachings of figures 2-3  More specifically, the teachings of figure 2-3 & 4 with accompanying description, the “RATE DETERMINATION MODULE 208” & “SERVICE TIME DETERMINATNIO NMODULE 210” provides/teaches & motivates the functionally equivalent teachings of the operational timings of before the read-ahead operation being performed”, and the “DEADLINE CALCULATION MODULE 212” & “READ-AHEAD INITIATOR MODULE 214” provides/teaches & motivates the functionally equivalent teachings of the adjusting the read-ahead size of the recited claimed invention.  As can be seen from the above detailed teachings that are both directed to the same field of invention and endeavor, it would have been obvious to one having ordinary skill in the art to come up with the recited claimed invention by combining well-known respective teachings of the YANG (i.e., before or after receiving the read request and/or the teachings of the Faith references (after receiving the request) to come up with the recited claimed invention for the reasons stated above before the effective filing date of the present invention.

As in claim 17, the Faith & YANG references teach the claimed recitations---
17. (Original) The method of claim 14, wherein the input/output unit increases the read- ahead size and performs a subsequent read-ahead operation on second data stored in the storage unit based on the increased read-ahead size [teachings of the claim 3 are similarly applied].  
As can be seen from the above detailed teachings, the YANG reference does not expressly disclose a recitation regarding “before the read-ahead operation being performed”; however, the Yang reference does motivate/teach the “trigger signal is selectively enabled according to a read condition of the mobile system depending on read condition…predetermined read condition … Based on the recognized read condition…before the read operation is required…, the size of the read-ahead condition of the mobile system is increased…decreased” [pars 32-34, emphasis added]; consequently, the Yang reference recognizes, teaches and motivates using the functionally equivalent teachings of the not expressly disclosed limitation of “before the read-ahead operation” in combination with read-ahead size operation. More importantly, in paragraph 34, the Yang reference teaches the size of read-ahead is increased (i.e., the before the read ahead operation, such as sequential reads) or decreased (i.e., after the read ahead operation, such as random reads), the Yang’s teachings clearly recognize/motivate the timing conditions (e.g., before & after) of read request & adjust the read-ahead sizes accordingly.
Furthermore, the Faith reference teaches, in figure 4 & accompanying description, column 6, starting line 50, the functional equivalent operation timings of the not expressly disclosed recitation regarding the before the read-ahead operation being performed, the receiving a “not associated read request” before a “read-ahead module” read-ahead request in combination with the teachings of figures 2-3  More specifically, the teachings of figure 2-3 & 4 with accompanying description, the “RATE DETERMINATION MODULE 208” & “SERVICE TIME DETERMINATNIO NMODULE 210” provides/teaches & motivates the functionally equivalent teachings of the operational timings of before the read-ahead operation being performed”, and the “DEADLINE CALCULATION MODULE 212” & “READ-AHEAD INITIATOR MODULE 214” provides/teaches & motivates the functionally equivalent teachings of the adjusting the read-ahead size of the recited claimed invention.  As can be seen from the above detailed teachings that are both directed to the same field of invention and endeavor, it would have been obvious to one having ordinary skill in the art to come up with the recited claimed invention by combining well-known respective teachings of the YANG (i.e., before or after receiving the read request and/or the teachings of the Faith references (after receiving the request) to come up with the recited claimed invention for the reasons stated above before the effective filing date of the present invention.

As in claim 18, the Faith & YANG references teach the claimed recitations---
18. (Original) The method of claim 14, wherein the second maximum read-ahead size is a maximum size of data capable of being outputted to the input/output unit by a plurality of nonvolatile memory devices included in the storage unit and performing respective internal read operations in parallel [teachings of the claim 4 are similarly applied].  
As can be seen from the above detailed teachings, the YANG reference does not expressly disclose a recitation regarding “before the read-ahead operation being performed”; however, the Yang reference does motivate/teach the “trigger signal is selectively enabled according to a read condition of the mobile system depending on read condition…predetermined read condition … Based on the recognized read condition…before the read operation is required…, the size of the read-ahead condition of the mobile system is increased…decreased” [pars 32-34, emphasis added]; consequently, the Yang reference recognizes, teaches and motivates using the functionally equivalent teachings of the not expressly disclosed limitation of “before the read-ahead operation” in combination with read-ahead size operation. More importantly, in paragraph 34, the Yang reference teaches the size of read-ahead is increased (i.e., the before the read ahead operation, such as sequential reads) or decreased (i.e., after the read ahead operation, such as random reads), the Yang’s teachings clearly recognize/motivate the timing conditions (e.g., before & after) of read request & adjust the read-ahead sizes accordingly.
Furthermore, the Faith reference teaches, in figure 4 & accompanying description, column 6, starting line 50, the functional equivalent operation timings of the not expressly disclosed recitation regarding the before the read-ahead operation being performed, the receiving a “not associated read request” before a “read-ahead module” read-ahead request in combination with the teachings of figures 2-3  More specifically, the teachings of figure 2-3 & 4 with accompanying description, the “RATE DETERMINATION MODULE 208” & “SERVICE TIME DETERMINATNIO NMODULE 210” provides/teaches & motivates the functionally equivalent teachings of the operational timings of before the read-ahead operation being performed”, and the “DEADLINE CALCULATION MODULE 212” & “READ-AHEAD INITIATOR MODULE 214” provides/teaches & motivates the functionally equivalent teachings of the adjusting the read-ahead size of the recited claimed invention.  As can be seen from the above detailed teachings that are both directed to the same field of invention and endeavor, it would have been obvious to one having ordinary skill in the art to come up with the recited claimed invention by combining well-known respective teachings of the YANG (i.e., before or after receiving the read request and/or the teachings of the Faith references (after receiving the request) to come up with the recited claimed invention for the reasons stated above before the effective filing date of the present invention.

As in claim 19, the Faith & YANG references teach the claimed recitations---
19. (Original) The method of claim 14, wherein the input/output unit stores a read-ahead trigger in a memory when performing the read-ahead operation, and determines whether the read-ahead operation being performed on the first data is completed by referring to the read-ahead trigger when a read request for the first data is received from a processing unit [teachings of the claim 9 are similarly applied].  
As can be seen from the above detailed teachings, the YANG reference does not expressly disclose a recitation regarding “before the read-ahead operation being performed”; however, the Yang reference does motivate/teach the “trigger signal is selectively enabled according to a read condition of the mobile system depending on read condition…predetermined read condition … Based on the recognized read condition…before the read operation is required…, the size of the read-ahead condition of the mobile system is increased…decreased” [pars 32-34, emphasis added]; consequently, the Yang reference recognizes, teaches and motivates using the functionally equivalent teachings of the not expressly disclosed limitation of “before the read-ahead operation” in combination with read-ahead size operation. More importantly, in paragraph 34, the Yang reference teaches the size of read-ahead is increased (i.e., the before the read ahead operation, such as sequential reads) or decreased (i.e., after the read ahead operation, such as random reads), the Yang’s teachings clearly recognize/motivate the timing conditions (e.g., before & after) of read request & adjust the read-ahead sizes accordingly.
Furthermore, the Faith reference teaches, in figure 4 & accompanying description, column 6, starting line 50, the functional equivalent operation timings of the not expressly disclosed recitation regarding the before the read-ahead operation being performed, the receiving a “not associated read request” before a “read-ahead module” read-ahead request in combination with the teachings of figures 2-3  More specifically, the teachings of figure 2-3 & 4 with accompanying description, the “RATE DETERMINATION MODULE 208” & “SERVICE TIME DETERMINATNIO NMODULE 210” provides/teaches & motivates the functionally equivalent teachings of the operational timings of before the read-ahead operation being performed”, and the “DEADLINE CALCULATION MODULE 212” & “READ-AHEAD INITIATOR MODULE 214” provides/teaches & motivates the functionally equivalent teachings of the adjusting the read-ahead size of the recited claimed invention.  As can be seen from the above detailed teachings that are both directed to the same field of invention and endeavor, it would have been obvious to one having ordinary skill in the art to come up with the recited claimed invention by combining well-known respective teachings of the YANG (i.e., before or after receiving the read request and/or the teachings of the Faith references (after receiving the request) to come up with the recited claimed invention for the reasons stated above before the effective filing date of the present invention.

As in claim 20, the Faith & YANG references teach the claimed recitations---
20. (Original) The method of 14, wherein the input/output unit starts the read-ahead operation before receiving a read request for the first data from a processing unit, receives the first data from the storage unit and stores the first data in a memory by performing the read-ahead operation, and transmits the first data from the memory to the processing unit in response to the read request [teachings of the claim 7 are similarly applied].   
As can be seen from the above detailed teachings, the YANG reference does not expressly disclose a recitation regarding “before the read-ahead operation being performed”; however, the Yang reference does motivate/teach the “trigger signal is selectively enabled according to a read condition of the mobile system depending on read condition…predetermined read condition … Based on the recognized read condition…before the read operation is required…, the size of the read-ahead condition of the mobile system is increased…decreased” [pars 32-34, emphasis added]; consequently, the Yang reference recognizes, teaches and motivates using the functionally equivalent teachings of the not expressly disclosed limitation of “before the read-ahead operation” in combination with read-ahead size operation. More importantly, in paragraph 34, the Yang reference teaches the size of read-ahead is increased (i.e., the before the read ahead operation, such as sequential reads) or decreased (i.e., after the read ahead operation, such as random reads), the Yang’s teachings clearly recognize/motivate the timing conditions (e.g., before & after) of read request & adjust the read-ahead sizes accordingly.
Furthermore, the Faith reference teaches, in figure 4 & accompanying description, column 6, starting line 50, the functional equivalent operation timings of the not expressly disclosed recitation regarding the before the read-ahead operation being performed, the receiving a “not associated read request” before a “read-ahead module” read-ahead request in combination with the teachings of figures 2-3  More specifically, the teachings of figure 2-3 & 4 with accompanying description, the “RATE DETERMINATION MODULE 208” & “SERVICE TIME DETERMINATNIO NMODULE 210” provides/teaches & motivates the functionally equivalent teachings of the operational timings of before the read-ahead operation being performed”, and the “DEADLINE CALCULATION MODULE 212” & “READ-AHEAD INITIATOR MODULE 214” provides/teaches & motivates the functionally equivalent teachings of the adjusting the read-ahead size of the recited claimed invention.  As can be seen from the above detailed teachings that are both directed to the same field of invention and endeavor, it would have been obvious to one having ordinary skill in the art to come up with the recited claimed invention by combining well-known respective teachings of the YANG (i.e., before or after receiving the read request and/or the teachings of the Faith references (after receiving the request) to come up with the recited claimed invention for the reasons stated above before the effective filing date of the present invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SHIN whose telephone number is (571)272-4159. The examiner can normally be reached 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SHIN/Primary Examiner, Art Unit 2181  

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181